       Case 6:15-mj-00067-MJS Document 39 Filed 10/27/20 Page 1 of 2


1    ALLISON B. MARGOLIN (SBN 222370)
     J. RAZA LAWRENCE (SBN 233771)
2    MARGOLIN & LAWRENCE
     8484 Wilshire Blvd. Ste. 440
3    Beverly Hills, CA 90211
     Telephone:     (323) 653-9700
4    Facsimile:     (323) 653-9709

5
                                     UNITED STATES DISTRICT COURT
6
                                   EASTERN DISTRICT OF CALIFORNIA
7

8
      UNITED STATES OF AMERICA,                       6:15-MJ-0067-MJS
9
                            Plaintiff,
10
               v.                                     ORDER MODIFYING CONDITION OF
11                                                    PROBATION PURSUANT TO 18 U.S.C.
      THOMAS RICHARD SOLIS,                           § 3563(c)
12
                            Defendant.
13

14
              Pursuant to defendant’s motion to modify the defendant’s conditions of probation, the
15
     court hereby modifies under 18 U.S.C. § 3563(c) defendant’s conditions of probation as follows:
16
     Condition Number Ten of probation, which requires that the defendant enroll at his own expense
17
     in the SCRAM program designed to monitor and detect the presence of alcohol in him and remain
18
     in the program and comply with its terms and conditions during the ensuing 3 years of his
19
     probation, is vacated. The defendant is no longer required to be enrolled in the SCRAM program
20
     designed to monitor and detect the presence of alcohol.
21
              All other conditions of probation remain in full force and effect.
22

23   IT IS SO ORDERED.
24

25   Dated:         October 26, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
     Case 6:15-mj-00067-MJS Document 39 Filed 10/27/20 Page 2 of 2


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
